Citation Nr: 1613123	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  15-10 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a liver disability (cirrhosis of the liver), to include as due to herbicide exposure.

3.  Entitlement to service connection for a stomach disability (stomach condition), to include as due to herbicide exposure.

4.  Entitlement to an initial compensable rating for tinea cruris.

5.  Entitlement to service connection for an abdominal scar.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Rudy S. Melson, Accredited Agent


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to December 1986. 

These matters are on appeal from rating decisions issued in November 2011 and June 2015 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, Louisiana and Des Moines, Iowa.  Jurisdiction later transferred to the RO in St. Petersburg, Florida.  

The Board notes that the claim for service connection for a liver disability was subject to a previously unappealed denial, most recently via a November 2011 rating decision.  However, at the time of this decision, the claims file did not include a complete copy of the Veteran's service treatment records; these records were submitted by the Veteran subsequent to the November 2011 decision.  Accordingly, de novo review of the previously denied claims is appropriate.  See 38 C.F.R. § 3.156(c).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a higher rating for tinnitus was raised in a September 2015 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a stomach disorder and an abdominal scar, an initial compensable rating for tinea cruris, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 8, 2015, the Veteran's service-connected PTSD and depressive disorder was productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to symptoms such as chronic sleep impairment, intermittent depression, nightmares every six months, some social isolation, and no memory loss. 
 
2.  From June 8, 2015, forward, the Veteran's service-connected PTSD and depressive disorder was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, depression, anxiety, frequent and violent nightmares occurring several times weekly, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  Giving him the benefit of the doubt, the Veteran has a liver disorder, diagnosed as cirrhosis, that is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  Prior to June 8, 2015, the criteria for a disability rating higher than 30 percent for PTSD and depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2. Since June 8, 2015, a rating of 50 percent, but no higher, is warranted for PTSD and depressive disorder.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.130, DC 9411 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a liver disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected PTSD and depressive disorder is more severe than his current evaluation.

Historically, in November 2011, the RO granted service connection for PTSD, evaluated as 30 percent disabling effective from January 31, 2011 (the date of claim).  A November 2015 Supplemental Statement of the Case included depressive disorder with the 30 percent rating for PTSD.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308  (March 19, 2015). The RO certified the Veteran's appeal to the Board in December 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, the Veteran underwent a March 2011 VA PTSD examination.

With regard to marital and family relationships, he had been married to his spouse for 45 years with whom he had one son, two daughters, and ten grandchildren.  He indicated that he had a good relationship with his daughters, but did not speak to son.  He saw some of his grandchildren every week and had close relationships with his two surviving siblings.  He indicated that his spouse threatened to leave him over the years, due to alcohol abuse, irritability, and anger.

Regarding the quality of his social relationships, he had an adequate support system involving family and some friends that lived in the same area.  One of his friends drove him to the examination.

Regarding activities and leisure pursuits, he watched a lot of television, attended church a few times a month, worked in the yard, and enjoyed fishing although he had not gone in a few years.  There was no history of suicide attempts of violence/assaultiveness.

For the last 20 years, he drank 6 beers daily and one pint of whiskey per week.  He served 60 days in jail from May to July 2010 for two DUIs.

Regarding employment, he was previously employed in maintenance at an apartment complex for 10 years, through 2006.  He retired due to eligibility by age or duration of work.

On mental status examination, his speech was unremarkable, clear, and coherent.  He was cooperative and attentive.  Affect was constricted with a good mood.  He was oriented to person, time, and place.  His thought process was unremarkable and there were no delusions or hallucinations.  Judgement and insight were good.  He had difficulty sleeping.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was fair with no episodes of violence.  He was able to maintain personal hygiene.  He spent approximately 2 years in jail in his twenties for assault; however, he had no physical altercations since that time.  Remote and recent memory was mildly impaired and immediate memory was normal.

The examining physician diagnosed Axis I PTSD and alcohol abuse (at least as likely as not related to PTSD and depressive disorder, NOS (as least as likely as not related to PTSD, exacerbated by long history of alcohol abuse).

The examining physician indicated that his GAF score in March 2010 was 68 and in August and December 2010 GAF score was 70, indicative of only mild symptoms.

The examining physician indicated that his family role functioning had been impacted by the effects of his symptoms, including his marital relationship. 
The examining physician opined that his chronic alcohol abuse was at least as likely as not related to PTSD and depressive disorder, not otherwise specified (NOS).

The examining physician further opined that the Veteran's PTSD symptoms were not severe enough to cause decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; criteria which would warrant a 10% disability evaluation. 

Simply put, on March 2011 VA examination, the Veteran's psychiatric symptoms did not warrant the assignment of a 10% disability evaluation.

On September 2011 VA initial PTSD examination, the Veteran presented with a 50-year history of alcohol/dependence for which he received inpatient rehabilitation treatment in early 2011.  He reported that he decreased his drinking for the last 2 months with one beer Saturday.

Socially, the relationship between he and his spouse had improved and he reported an improved mood.

His PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He was capable of managing his financial affairs.

The examining physician opined that his PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication; criteria which warrant the assignment of a 10% disability evaluation.

It was noted that the March 2011 VA examining physician recommended additional testing.  The September 2011 VA examining physician completed psychological testing/assessment which produced invalid results, possibly due to the Veteran's carelessness or confusion in responding, reading comprehension problems, or failure to follow instructions. 

VA treatment records include a January 2013 neuropsychology note which indicates an Axis I diagnosis of dementia of Alzheimer's type.  The Veteran denied any current and past suicidality.

On mental status examination, he was stable with dysthymic and congruent affect.  Thought content was logical without suicidal ideation or homicidal ideation.  He was oriented to person, place, and time.  He participated with focus and intention in testing tasks.  A GAF score of 60 was assigned, indicative of moderate symptoms.

A February 2013 psychological evaluation indicates that he spent most of his time "sitting around."  On mental status examination he complained of disturbing memories, nightmares, avoidance reminders, isolation, and irritability/anger.  He was hyper alert and easily startled and reported symptoms of depression.  He was diagnosed with PTSD and depressive disorder, NOS.

A March 2014 psychiatry consult indicates treatment of depression and Alzheimer's.  On mental status examination, he was calm and cooperative with fair grooming and hygiene, fair eye contact, and normal speech.  Thoughts were logical and focused.  Mood was good with affect mildly constricted.  There were no suicidal or homicidal ideations, active hallucinations, or delusions.  Insight and judgment were fair.

On March 2014 VA PTSD DBQ examination, the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

On mental status examination, he was well-groomed and appropriately dressed.  He was oriented to time, place, person and situation.  Speech was of normal tone, rate, and volume.  Thought processes were logical, linear, and goal-oriented.  His thought content was negative for active psychotic material.  He did not endorse any homicidal or suicidal ideation.  A GAF score was not provided.
The examining physician diagnosed PTSD and indicated that he did not have more than one mental disorder diagnosed.  He indicated that the Veteran's disability was best summarized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; criteria which warrant the assignment of a 10% disability evaluation.

Compared to the March 2011 VA examination, there were no noted interval changes in employment or occupational status or current legal issues.

In August 2014 statements in support of the Veteran's claim, his daughter and spouse expressed that he should be awarded a 100 percent disability rating.  His spouse stated that after service in Vietnam, his behavior began to change and he began to consume more alcoholic beverages. 

In a November 2014 statement, the Veteran complained of sleep problems and combat stress.

On June 2015 VA PTSD DBQ examination, the examining physician indicated diagnoses of PTSD; depressive disorder; alcohol use disorder in sustained remission; and major neurocognitive disorder due to multiple etiologies.

Contrary to the March 2014 VA examining physician's findings, the examiner confirmed that the Veteran did in fact have more than one mental disorder diagnosed and that it was possible to differentiate which symptoms were attributable to each diagnosis.

Symptoms attributable to PTSD are recurrent and intrusive distressing recollections of the stressful event, trying to avoid thoughts and conversations associated with the stressful event, getting angry and irritable easily, and exaggerated startle response.

Symptoms attributable to depressive disorder are diminished interest in activities that previously gave the Veteran pleasure, and a loss of energy.

Feelings of worthlessness and impairment in cognitive functions were due to a major neurocognitive disorder due to multiple etiologies.

The examining physician also indicated a diagnosis of TBI.

With regard to whether or not it was possible to differentiate what portion of each symptom was attributable to each diagnosis, including TBI, the examining physician indicated that the Veteran's records show multiple changes to his brain including subdural hematoma and possible cortical atrophy.  There is no documentation in the Veteran's record that apportions cognitive symptoms among these findings.  Therefore, it is not possible to determine the portion of the Veteran's impairment that is due to TBI alone.  However, his TBI did not occur during service.

In terms of what best summarized his level of occupational and social impairment with regards to all mental diagnoses, the examining physician stated that there was total occupational and social impairment.  However, and importantly, the examining physician explained that it was possible to differentiate which portion of the occupational and social impairment is caused by each mental disorder. 

The examining physician stated that the Veteran's diagnoses of PTSD and depressive disorder are comorbid, etiologically related, and have many symptoms in common.  To date there is no reliable method to apportion social and occupational impairment between the two diagnoses. 

With regard to TBI, the examining physician indicated that it was possible to differentiate the portion of the occupational and social impairment caused by TBI.  The examining physician indicated that the portion of social and occupational impairment attributable to PTSD and depressive disorder was best described as: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; criteria which support the assignment of a 30% rating.

Regarding his social/marital/ family history, he resided with his spouse and was unsure if anyone else resided with them.  He passed time by sitting around watching television.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

On mental status examination, he was respectful and cooperative.   He was adequately groomed and appropriately dressed in casual attire.  He had a euthymic mood and appropriate affect.  With regard to eye contact, he stared and his facial expression was fixed.  Speech was slow in rate and impoverished in content.  His receptive and expressive language was adequate.  Flow of thought was logical, linear, tight, and goal-directed.  Content of thought was relevant.  There was no sign of psychosis.  He reported suicidal ideation, but denied any plan or intent to commit suicide, stating that his wife and children were protective factors.  His risk of imminent suicide was low.  He had some difficulty recalling historical data with precision.  He stated that he had been driven to the examination by his wife, when in fact he was driven by his son.

Additional symptoms attributable to PTSD included impairment of short and long term memory, difficulty understanding complex commands, impairment in abstract reasoning, impaired judgment, and intermittent inability to perform activities of daily living; criteria which warrant the assignment of a 50% rating.

Subsequent VA treatment records include a June 2015 outpatient treatment note, dated two days after the VA examination, which shows that he was alert, oriented to name only, and described his mood as "okay."  There was some alteration in thought process due to cognitive problems.  Another psychiatry report indicates that on mental status examination, thoughts were logical and focused.  Mood was described as "so-so" and affect was constricted.  There were no suicidal or homicidal ideations or active hallucinations or delusions.  Insight and judgment were fair.  He was not an imminent danger to self or others and had a low risk for self-harm or harm to others.

An October 2015 psychiatry note indicates continued symptoms attributable to PTSD, recurrent nightmare, intrusive distressing recollections, avoidance, anhedonia, low energy level and motivation, and self-isolation.  On mental status examination he was calm, cooperative, well-dressed and groomed, with fair eye contact and non-ambulatory normal speech.  Thoughts were logical and focused.  Mood was "down" and affect was restricted.  There were no suicidal or homicidal ideations, active hallucinations, or delusions.  Insight and judgement were fair with poor memory and concentration.

Applying the relevant criteria, the Board finds that prior to June 8, 2015, the date of the most recent VA examination, an initial rating higher than 30 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking. 

Moreover, while the Veteran may have had symptoms such as disturbances of motivation and mood and difficulty in maintaining effective relationships, which includes his somewhat strained relationship with his son, the evidence, taken as a whole, presents a disability picture indicative of a 30 percent evaluation.  Further, the GAF scores suggests symptoms that were mild to moderate in severity.  Review of the evidence shows that for the period prior to June 8, 2015, the Veteran's PTSD maintained a level of severity adequately represented by the 30 disability percent rating, at best.  Specifically, the evidence did not show that the Veteran's symptoms caused reduced reliability and productivity.
 
For the period since June 8, 2015, the evidence is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.   Namely, the June 2015 VA examining physician indicated that the Veteran's PTSD and depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; criteria which support the assignment of a 30% rating.  However, the examining physician also indicated that additional symptoms attributable to PTSD included impairment of short and long term memory, difficulty understanding complex commands, impairment in abstract reasoning, impaired judgment, and intermittent inability to perform activities of daily living; criteria which warrant the assignment of a 50% rating.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects a disability picture more consistent with a 50 percent disability rating for the period since June 8, 2015.

The Board finds, however, that the criteria for an even higher, 70 percent, disability rating have not been met for any part of the rating period on appeal.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  

In this regard, the March 2011, September 2011, and March 2014 VA examining physicians cited psychiatric symptoms that were mild and did not even support the minimum 10% disability rating.

The Board fully recognizes that the listed symptoms for 30 and 50 percent scheduler ratings are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.

In this regard, it is important for the appellant to understand that the initial 30 percent disability rating and 50 percent rating assigned herein acknowledges significant problems.  A 30 and 50 percent evaluation indicates, generally, a 30 and 50 percent reduction in the Veteran's industrial capability and social adeptness, respectively.  If the Veteran had not had any problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 30 or 50 percent evaluation for PTSD, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran believably cited met an even higher, 70 percent, level under the rating criteria.  For reasons cited above, they did not, for any part of the rating period on appeal.

The Board acknowledges the January 2016 statement from the Veteran's representative that the 2014 VA examination indicated symptoms of depressed mood, anxiety, suspiciousness, panic attacks, and mild memory loss which support the assignment of a 100% rating.  However, these symptoms warrant no more than a 30% rating.

He also argued that the 2015 VA examining physician found the Veteran to be totally occupationally and socially impaired due to his PTSD and depression and stated his TBI is "inextricably related" to these diagnoses.  

The Board disagrees.  Further, the Board finds the examiner clearly distinguished between the service-connected PTSD and depressive disorder and nonservice-connected TBI symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Specifically, the 2015 VA examining physician opined that it was possible to differentiate the portion of the occupational and social impairment caused by TBI.

Specifically, the 2015 VA examining physician opined that with regard to all mental diagnoses, his level of occupational and social impairment was best summarized as total occupational and social impairment.  However, the examining physician further explained that the portion of social and occupational impairment attributable to PTSD and depressive disorder, as discussed in great detail above, supported both the assignment of a 30% rating and 50% rating, for which the Board resolved reasonable doubt in favor of the Veteran and assigned a 50% rating from June 8, 2015.

With regard to his psychiatric disability, the Veteran and his family are competent to report his current sleep problems, anxiety, and depressed mood as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App.  465, 469 (1994).  The Board also acknowledges the Veteran and his family's belief that his symptoms are of such severity as to warrant higher ratings.  They are not, however, competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic code. On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation higher than 30 percent for his psychiatric disability prior to June 8, 2015.  However, an evaluation of 50 percent since June 8, 2015, is warranted.



Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran asserts that he has a liver disorder, claimed as cirrhosis, that is related to his service.  Specifically, he contends that it is either due to his herbicide exposure during service in Vietnam or secondary to his service-connected PTSD and depression.

The service treatment records (STRs) are void of any findings, complaints, symptoms, or diagnoses of cirrhosis. 

On March 2011 VA PTSD examination, the examining physician opined that the Veteran's chronic alcohol abuse was at least as likely as not related to PTSD and depressive disorder, NOS.

On August 2015 VA hepatitis, cirrhosis, and other liver conditions DBQ examination, the Veteran presented with a history of alcohol abuse since March 1985 and a history of herbicide exposure during service in Vietnam.  The examining physician diagnosed cirrhosis of the liver, biliary cirrhosis and cirrhotic phase of sclerosing cholangitis and opined that cirrhosis was less likely than not due to or the result of PTSD with alcohol dependency based on the rationale that alcohol problem existed prior to PTSD diagnosis.  The rationale was that his alcohol problem pre-existed his PTSD diagnosis based on a review of his STRs and other evidence of record.  However, the STRs revealed improper use of alcohol noted in 1985.  The examining physician noted that post-service, liver cirrhosis was noted in 2000 and is due to his alcohol problem not associated with PTSD.

The August 2015 VA examining physician's opinion does not conform to the relevant legal standard as it does not address aggravation.  Specifically, the examiner failed to provide an opinion as to whether it is at least as likely as not that the Veteran's cirrhosis is proximately due to or the result of the Veteran's service-connected PTSD and depressive disorder or was aggravated or permanently worsened by the service-connected PTSD and depressive disorder.

Accordingly, the August 2015 VA medical opinion does not provide highly probative evidence either for or against the claim.

On September 2015 VA PTSD examination, the examining physician noted a 50-year history of alcohol/dependence for which he received inpatient rehabilitation treatment in early 2011.

On review of the evidence of record, the Board finds that the evidence demonstrates that the Veteran did experience symptoms of hypothyroidism during a period a period of active service, but that hypothyroidism was not diagnosed until August 2006, which is a little more than one year post service. 

In light of the Veteran's in-service treatment alcohol abuse, post-service treatment and diagnoses of alcohol abuse disorder and diagnosis of liver cirrhosis related to alcohol use, VA medical opinion which related alcohol abuse to service-connected PTSD and depressive disorder, the Board gives the Veteran the benefit of the doubt and finds that service connection for a liver disorder on a secondary basis is warranted.  Further discussion of the evidence is simply not warranted.

The nature and extent of this disability caused by service is not currently before the Board.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

As the Veteran's claim for service connection for a liver disorder is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to the Veteran's increased rating claim for PTSD, this appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). Therefore, no further notice is needed.  Nonetheless, the Veteran 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, post-service VA treatment records, and the Veteran's written assertions. 

Next, relevant VA examinations were obtained in March 2011, September 2011, March 2014, and June 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD and depression since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disability.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to June 8, 2015, an initial evaluation higher than 30 percent for the Veteran's service-connected PTSD and depression is denied.

Since June 8, 2015, an evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD and depression is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a liver disorder, diagnosed as cirrhosis of the liver, secondary to service-connected disabilities, is granted.


REMAND

With regard to the claims for an initial compensable rating for tinea cruris, TDIU, and service connection for an abdominal scar, in a July 2015 the RO denied the Veteran's claims. 

In a July 2015 VA Form 9, received by VA in September 2015, the Veteran expressed disagreement with the rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) which addresses these issues.

In any event, the TDIU issue is before the Board.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues must be remanded for additional action.

With regard to his claimed stomach condition, on May 2014 VA contract in March 2014 the Veteran underwent a VA contract examination, the examining physician indicated that the Veteran had no signs or symptoms of any stomach or duodenum conditions, but then opined that claimed stomach condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran stated that his condition began six months ago and resolved without medication the condition.

However, a review of the VA treatment records indicates a November 2000 diagnosis of asymptomatic gastric mass, likely to be gastric leiomyoma (tumor) for which he underwent a partial gastrectomy in December 2000.  A January 2011 report indicates a history of subtotal gastrectomy for gastritis and severe intestinal metaplasia.  Moreover, a November 2015 VA treatment record lists his gastric stromal tumor as an active problem.

Accordingly, the May 2014 VA examination is inadequate for adjudication purposes as to this issue.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, it remains unclear whether the Veteran has a currently diagnosed stomach condition that is related to his service.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should address the new claim the Veteran has raised (cited in the introduction).

2.  Provide the Veteran with a statement of the case addressing the issues of entitlement to an initial compensable rating for tinea cruris, TDIU, and service connection for an abdominal scar.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board (other than the TDIU issue).  The RO should also ensure that all VCAA notice and assistance requirements are satisfied

3.  Obtain all outstanding VA medical records related to the Veteran's stomach disorder, including those from the Houston VAMC, dated from November 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

4.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any stomach disorder.  The claims file must be provided to the examiner for review.  

All indicated tests and studies should be performed. The claims folder should be provided to the examiner for review of pertinent documents.  


The examination report should reflect that such a review was conducted.

a)  Diagnose any stomach disorder.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any stomach disorder had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide exposure?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


